Per Curiam.
This appeal is, in all material respects, the same as that of Conable v. Smith, 19 N. Y. Supp. 446, the decision in which is handed down herewith. The note in this case bears date January 1, 1871, and was made by the same Henry G-arnetsee, as maker, and indorsed by the defendant, Matison Keeney, and one Norris Gay, and was in the sum of 82,000, payable 13 months thereafter, at the Wyoming County National Bank, Warsaw, N. Y., “with interest after the first day of March next. ” The proceedings in this case have been the same as in that of Conable v. Smith. The decision of the general term upon the appeal from the judgment is reported in 16 N. Y. Supp. 924. The affidavit of Garnetsee in this instance is the same as that used in the other case, save only in the name of theparties and in other slight, immaterial matters. Our views, as expressed in the other case, apply equally to this appeal, and lead to an affirmance of the order. Order appealed from affirmed, with costs.